DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s remarks/amendments filed on June 9, 2022. Claims 2-21 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2022 was considered by the examiner. See attached PTO-form 1449.

Prior Art Made of Record
The closest prior art of made of record publication to Neumann et al. (US 2007/0299874 A1) discloses a method and system for browsing and searching of podcasts. In accordance with one embodiment, one or more keyword tags may be embedded at the feed and/or episode levels of a podcast, thereby enabling the keywords to be associated with the feed and/or episode. In accordance with another embodiment, a keyword tag may be embedded in a syndication feed to denote a keyword with which the corresponding podcast media content is to be associated.  More particularly, one or more keyword tags may be embedded in the podcast metadata content to be associated with the entire feed and/or an episode of the podcast.  Upon obtaining the keyword tag values, one or more of these keywords may be associated with the corresponding podcast media content (e.g., episode(s)).  
	Prior art of made of record publication to Seide et al (US 2007/0244902) discloses the system for both Internet video search and television-type viewing experience have been combined.  A user may use a remote control to enter search 
terms on a television monitor.  A search engine may then search for video files 
accessible on the Internet that correspond to the search terms.  Indicators of 
relevant search results may then be shown on the television monitor, enabling 
the user to select one to play.  This enables the user to search for and view Internet video content in a television-like experience.
Prior art of made of record issued to Prasad (US Patent 8,387,083) discloses 
a system for monitoring one or more media content channels. Monitoring includes receiving one or more search criteria associated with desired media content, receiving channel data associated with media content being broadcast via a channel, detecting a match between at least one of the search criteria and the channel data, and providing a notification of the detected match. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-21 are allowed.
The prior art of record fails to teach or fairly suggest the second plurality of media asset search results comprising the selected media asset and a second media asset; and generating for display a ranked list of media assets, wherein the selected media asset is placed at a higher position than the second media asset based on an identification of a stored indication of the selection of the selected media asset, together with all other claim elements as recited in independent claim 2 and substantially similar to independent claim 12.
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        July 1, 2022